DETAILED ACTION

This action is responsive to the following communication: Amendment filed on 12/212020. This action is made FINAL. 
Claims 1-5, 7-16, 18-28, and 30-35 are pending in this case. 
Claims 1 and 35 are independent claims. 
This application is being examined under the pre-AIA  first to invent provisions.
Priority
Applicant’s claim for the benefit of prior-filed application No. 61/762,673 filed 02/08/2013 under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Applicant’s arguments to claims 1-5, 7-16, 18-28, and 30-35, as identified in the Remarks filed 12/21/2020 are moot in view of new ground of rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-5, 7-8, 24-25, 27-28, 30-31, and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren et al. (US 2013/0304797 A1, hereinafter Warren) in view of Livshits et al. (US 2009/0292791 A1, hereinafter Livshits) 

As to claims 1 and 35, Warren teaches:
A method of managing sources, comprising (see ¶ 0007; a computerized method for providing an integrated suites of cloud-based, hosted, and internal applications):
transmitting, by a first server to a browser application on a client computing device, a browser-based application (see Fig. 1 and ¶ 0025; The centralized portal 130 is a software service made available from a server computing device 135. The centralized portal 130 receives connection requests from the client device 110 via network 120. In some embodiments, the client device 110 can open a connection to the centralized portal 130 on the server 135 by opening a web browser and entering the address (e.g., URL) of the server 135 on which the centralized portal 130 is located. The centralized portal 130 also connects to the plurality of cloud-based applications 140a-140d, hosted application(s) 150, and internal application(s) 160 to provide those applications to the client device 110.  ¶ 0050; the user interface 500 is displayed on the client device 110 via web browsing software. For example, the user at the client device 110 opens a web browser and navigates to the address of the server 135 hosting the centralized portal 130. The centralized portal 130 displays a login screen to the user which includes prompts for the user to enter his or her credentials (e.g., username, password) to access the portal 130. Upon submission and successful verification of the credentials, the centralized portal 130 aggregates links to each of the available applications 140a-140d, 150, and 160, and integrates the links into the user interface 500--providing a single site that provides the user with immediate access to all of his or her applications);
causing first source to be launched at a first source server different from the client computing device (see ¶ 0027-0030; cloud-based applications 140a-140d providing different types of services which are executed in the cloud; The internal application(s) are application programs that are locally installed and executed on the server computing device 135. Instead of connecting to remote computing devices as with the cloud-based applications 140a-140d and the hosted application 150, the server computing device 135 executes the internal application 160 from local storage (e.g., a hard drive) using the server's own computing resources); 
causing, by the first server, [the client computing device to execute client-side code] to modify code of the first source to cause the browser application to execute in the browser-based application a first modified version of the first source, wherein modification of the code of the first source is not intentionally initiated by, and is not natively supported by, a first entity controlling the first source, and wherein the first modified version is different than the first source (see Figs. 1-2 and ¶ 0035; The provisioning module 230 also contains data that enables the application integration module 250 to configure the applications 140a-140d, 150, and 160 based on the particular user. For example, a user may have been purchased access to a basic version of cloud-based application 140b, while a second user may have purchased access to a deluxe version of the same application 140b which provides additional features not found in the basic version. The provisioning module 230 instructs the application integration module 250 to enable the first user to have the limited set of functionality of the application 140b that is associated with the basic version, and the provisioning module 230 instructs the application integration module 250 to enable the second user to have the broader set of functionality of the application 140b that is associated with the deluxe version. In this manner, each user of the centralized portal 130 can have a customized, unique set of applications 140a-140d, 150, and 160, and features within those applications, based on a desired service level and/or cost.  ¶ 0038; The application integration module 250 also handles the translation of data and commands between the centralized portal 130 and each of the individual applications 140a-140d, 150, and 160. Because the applications 140a-140d, 150, and 160 may be offered by many different service providers, the applications 140a-140d, 150, and 160 may use different types of communications interfaces and protocols to provide access to the centralized portal 130. Also, in some cases, the applications 140a-140d and 150 reside on legacy systems that are not capable of communicating with the centralized portal 130 using current protocols or techniques. Therefore, the application integration module 250 is capable of adapting to establish communications channels with each of the applications 140a-140d, 150, and 160, regardless of the application's particular communication requirements), 
causing second source to be launched at a second source server different from the client computing device (see ¶ 0027-0030; cloud-based applications 140a-140d providing different types of services which are executed in the cloud; The internal application(s) are application programs that are locally installed and executed on the server computing device 135. Instead of connecting to remote computing devices as with the cloud-based applications 140a-140d and the hosted application 150, the server computing device 135 executes the internal application 160 from local storage (e.g., a hard drive) using the server's own computing resources); and
causing, by the first server, [the client computing device to execute client-side code] to modify code of the second source to cause the browser application to execute in the browser-based application a second modified version of the second source, wherein modification of the code of the second source is not intentionally initiated by, and is not natively supported by, a second entity controlling the second source, and wherein the second modified version is different than the second source (see Figs. 1-2 and ¶ 0035; The provisioning module 230 also contains data that enables the application integration module 250 to configure the applications 140a-140d, 150, and 160 based on the particular user. For example, a user may have been purchased access to a basic version of cloud-based application 140b, while a second user may have purchased access to a deluxe version of the same application 140b which provides additional features not found in the basic version. The provisioning module 230 instructs the application integration module 250 to enable the first user to have the limited set of functionality of the application 140b that is associated with the basic version, and the provisioning module 230 instructs the application integration module 250 to enable the second user to have the broader set of functionality of the application 140b that is associated with the deluxe version. In this manner, each user of the centralized portal 130 can have a customized, unique set of applications 140a-140d, 150, and 160, and features within those applications, based on a desired service level and/or cost.  ¶ 0038; The application integration module 250 also handles the translation of data and commands between the centralized portal 130 and each of the individual applications 140a-140d, 150, and 160. Because the applications 140a-140d, 150, and 160 may be offered by many different service providers, the applications 140a-140d, 150, and 160 may use different types of communications interfaces and protocols to provide access to the centralized portal 130. Also, in some cases, the applications 140a-140d and 150 reside on legacy systems that are not capable of communicating with the centralized portal 130 using current protocols or techniques. Therefore, the application integration module 250 is capable of adapting to establish communications channels with each of the applications 140a-140d, 150, and 160, regardless of the application's particular communication requirements).
Warren does not appear to teach the client computing device to execute client-side code to modify code of the first/second source cause the browser application to execute in the browser-based application a first/second modified version of the first/second source, wherein modification of the code of the first/second source is not intentionally initiated by, and is not natively supported by, a first/second entity controlling the first/second source, and wherein the first/second modified version is different than the first/second source.
Livshits is relied upon for teaching the above deficiencies.  Specifically, Livshits discloses a method for causing, by the first server, the client computing device to execute client-side code to modify code of the first/second source cause the browser application to execute in the browser-based application a first/second modified version of the first/second source (see ¶¶ 0114-0116; in order to rewrite third party applications, one or more client-side Web browsers were chained to the proxy implementation of the code splitting tool as illustrated in FIG. 2. In other words, the code splitting tool was implemented as an intermediary proxy 200 between a server 210 and a client 220 such that the code splitting tool proxy intercepted all calls from the client and forwarded them to the server. In addition, the code splitting tool proxy 200 intercepted all responses from the server 210 to the client 220 and replied to the client as if it were the server. Note that the access profile (see discussion of the aforementioned training phase) of the client 220 (or groups of clients) is collected at the same time that code splitting tool proxy 200 is acting as an intermediary between the client and the server 210.  ¶ 0041; It should be noted that in the following paragraphs, the term "Web 2.0 application" or the like is generally used to refer to applications executed within a browser type application after being downloaded from a server to a client across a network such as the Internet. However, it should be clear that the code splitting tool described herein is not limited to Web 2.0 applications. Specifically, any web application that is designed to be executed within a browser-type environment can be rewritten by the code splitting tool to provide an improvement in perceived responsiveness, as described herein. Further, it should also be noted that while stubbing and clustering is generally performed with respect to any desired structural code unit (functions, methods, procedures, classes, modules, libraries, variables, data, etc.), the following discussion generally refers to stubbing and clustering of functions for purposes of explanation), wherein modification of the code of the first/second source is not intentionally initiated by, and is not natively supported by, a first/second entity controlling the first/second source, and wherein the first/second modified version is different than the first/second source. ¶ 0027; it should be clear that in various embodiments, the code splitting tool is capable of creating a plurality of different versions of the original application. In this case, a specific version of the application is automatically selected for each particular client user depending upon the particular capabilities or characteristics of the client, the computing device being used by the client, and/or the current network conditions over which the client is requesting the application. ¶ 0066; different versions of the application).
Both references, each teaches an interface for accessing web-based applications.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teaching of Warren and Livshits to provide a mechanism to transmit portal content from a portal network to a browser client device and modify and execute the code on the client with client-side code. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and because Livshits discloses that one of the advantageous features of the rewriting capabilities of the code splitting tool is that these capabilities are applicable to existing application code without requiring any application-specific knowledge or any changes to existing code prior to the automated rewriting provided by the code splitting tool (Livshits: see ¶ 0024).

As to claim 2, the rejection of claim 1 is incorporated. Warren and Livshits further teaches causing the browser application to display data retrieved from the first source in a first format different than a second format delivered by the first source (Warren: see Fig. 5 and ¶ 0040;  the application(s) 140a-140d, 150, and 160 can provide a proprietary API which the application integration module 250 uses to translate or format the data being transmitted between the centralized portal 130 and the application(s).  Livshits: ¶0027; the code splitting tool is capable of tailoring rewriting of the application code to any combination of specific computing devices (computers, PDA's, cell phones, etc.), specific network conditions, and/or specific users. Consequently, it should be clear that in various embodiments, the code splitting tool is capable of creating a plurality of different versions of the original application. In this case, a specific version of the application is automatically selected for each particular client user depending upon the particular capabilities or characteristics of the client, the computing device being used by the client, and/or the current network conditions over which the client is requesting the application). Thus, combining Warren and Livshits would meet the claimed limitations for the same reasons as set forth in claim 1.

As to claim 3, the rejection of claim 1 is incorporated. Warren and Livshits further teaches causing the browser application to display menu options corresponding to at least one menu option of a first native user interface of the first source in a reconfigured menu format different than a native menu format delivered by the first source (Warren: see Figs. 1-2 and ¶ 0035; The provisioning module 230 also contains data that enables the application integration module 250 to configure the applications 140a-140d, 150, and 160 based on the particular user. For example, a user may have been purchased access to a basic version of cloud-based application 140b, while a second user may have purchased access to a deluxe version of the same application 140b which provides additional features not found in the basic version. The provisioning module 230 instructs the application integration module 250 to enable the first user to have the limited set of functionality of the application 140b that is associated with the basic version, and the provisioning module 230 instructs the application integration module 250 to enable the second user to have the broader set of functionality of the application 140b that is associated with the deluxe version. In this manner, each user of the centralized portal 130 can have a customized, unique set of applications 140a-140d, 150, and 160, and features within those applications, based on a desired service level and/or cost.  ¶ 0038; The application integration module 250 also handles the translation of data and commands between the centralized portal 130 and each of the individual applications 140a-140d, 150, and 160. Because the applications 140a-140d, 150, and 160 may be offered by many different service providers, the applications 140a-140d, 150, and 160 may use different types of communications interfaces and protocols to provide access to the centralized portal 130. Also, in some cases, the applications 140a-140d and 150 reside on legacy systems that are not capable of communicating with the centralized portal 130 using current protocols or techniques. Therefore, the application integration module 250 is capable of adapting to establish communications channels with each of the applications 140a-140d, 150, and 160, regardless of the application's particular communication requirements). Livshits: ¶0027; the code splitting tool is capable of tailoring rewriting of the application code to any combination of specific computing devices (computers, PDA's, cell phones, etc.), specific network conditions, and/or specific users. Consequently, it should be clear that in various embodiments, the code splitting tool is capable of creating a plurality of different versions of the original application. In this case, a specific version of the application is automatically selected for each particular client user depending upon the particular capabilities or characteristics of the client, the computing device being used by the client, and/or the current network conditions over which the client is requesting the application). Thus, combining Warren and Livshits would meet the claimed limitations for the same reasons as set forth in claim 1.

As to claim 4, the rejection of claim 1 is incorporated. Warren and Livshits further teaches 
causing the browser application to display less than all of a first native user interface delivered by the first source for display by the browser application (Warren: see Figs. 1-2 and ¶ 0035; The provisioning module 230 also contains data that enables the application integration module 250 to configure the applications 140a-140d, 150, and 160 based on the particular user. For example, a user may have been purchased access to a basic version of cloud-based application 140b, while a second user may have purchased access to a deluxe version of the same application 140b which provides additional features not found in the basic version. The provisioning module 230 instructs the application integration module 250 to enable the first user to have the limited set of functionality of the application 140b that is associated with the basic version, and the provisioning module 230 instructs the application integration module 250 to enable the second user to have the broader set of functionality of the application 140b that is associated with the deluxe version. In this manner, each user of the centralized portal 130 can have a customized, unique set of applications 140a-140d, 150, and 160, and features within those applications, based on a desired service level and/or cost.  Livshits: ¶0027; the code splitting tool is capable of tailoring rewriting of the application code to any combination of specific computing devices (computers, PDA's, cell phones, etc.), specific network conditions, and/or specific users. Consequently, it should be clear that in various embodiments, the code splitting tool is capable of creating a plurality of different versions of the original application. In this case, a specific version of the application is automatically selected for each particular client user depending upon the particular capabilities or characteristics of the client, the computing device being used by the client, and/or the current network conditions over which the client is requesting the application). Thus, combining Warren and Livshits would meet the claimed limitations for the same reasons as set forth in claim 1.

As to claim 5, the rejection of claim 1 is incorporated. Warren and Livshits further teaches causing the browser application to display a first reconfigured view of the source with a second reconfigured view of the second source (Warren: see Figs. 1-2 and ¶ 0035; The provisioning module 230 also contains data that enables the application integration module 250 to configure the applications 140a-140d, 150, and 160 based on the particular user. For example, a user may have been purchased access to a basic version of cloud-based application 140b, while a second user may have purchased access to a deluxe version of the same application 140b which provides additional features not found in the basic version. The provisioning module 230 instructs the application integration module 250 to enable the first user to have the limited set of functionality of the application 140b that is associated with the basic version, and the provisioning module 230 instructs the application integration module 250 to enable the second user to have the broader set of functionality of the application 140b that is associated with the deluxe version. In this manner, each user of the centralized portal 130 can have a customized, unique set of applications 140a-140d, 150, and 160, and features within those applications, based on a desired service level and/or cost).

As to claim 7, the rejection of claim 1 is incorporated. Warren and Livshits further teaches causing the second source to be launched comprises: 
causing, by the first server, the browser application on the client computing device to transmit login information to a remote authentication server (see Warren: ¶ 0032-0033; user login credentials and similar types of security information that relate to a user’s access to the centralized portion); 
and transmitting, by the first server, commands to the remote authentication server to launch the second source (see Warren: ¶ 0032-0033; user login credentials and similar types of security information that relate to a user’s access to the centralized portion).

As to claim 8, the rejection of claim 7 is incorporated. Warren and Livshits further teaches determining, by the first server, that the remote authentication server requires a dynamic variable or static variable for authentication of the client computing device (Livshits: see ¶ 0052; Access profiles may be either static, determined during initial training, or dynamic, being updated continuously and adjusting to operating conditions during application deployment);
receiving, by the first server, the dynamic variable or the static variable from the client computing device (Livshits: see ¶ 0052; Access profiles may be either static, determined during initial training, or dynamic, being updated continuously and adjusting to operating conditions during application deployment); 
and transmitting, by the first server, the dynamic variable or the static variable to the remote authentication server (Livshits: see ¶ 0052; Access profiles may be either static, determined during initial training, or dynamic, being updated continuously and adjusting to operating conditions during application deployment). Thus, combining Warren and Livshits would meet the claimed limitations for the same reasons as set forth in claim 1. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and because Livshits discloses that one of the advantageous features of the rewriting capabilities of the code splitting tool is that these capabilities are applicable to existing application code without requiring any application-specific knowledge or any changes to existing code prior to the automated rewriting provided by the code splitting tool (Livshits: see ¶ 0024).

As to claim 24, the rejection of claim 1 is incorporated. Warren and Livshits further teaches wherein said transmitting by the first server to the browser application on the client computing device the browser- based application comprises transmitting the browser-based application to a plurality of browser applications, each of the plurality of browser applications being executed on a corresponding one of a plurality of client computing devices (see Warren;  Fig. 1, 5 and ¶ 0049-0050).

As to claim 25, the rejection of claim 1 is incorporated. Warren and Livshits further teaches, in response to receiving a user selection corresponding to a selection of an application icon for a predetermined period of time, causing said browser-based application to enter into an editing mode (see Warren: Fig. 5 and ¶ 0052; The user interface 500 also includes an area 550 that provides access to additional applications that the user may not currently be allowed to use. For example, the user may want to use a reporting application due to a new job responsibility or assigned project. The user can click the area 550 to view a list of additional applications that can be provided. In some embodiments, upon clicking the area 550, the centralized portal 130 presents the list of additional applications and the user can simply select which application(s) he or she wants. Upon returning to the main portal screen 500, the user can see links to the selected applications automatically added to the screen. In some embodiments, upon clicking the area 550, the centralized portal 130 transfers the user to an internal or external application store where the user can opt to purchase additional applications (or functionality for existing applications). Upon completing a purchase and returning to the main portal screen 500, the user can see links to the applications he or she purchased. In this manner, the centralized portal 130 provides a robust self-service feature where a user can quickly customize the suite of applications and functionality that are available, without requiring manual configuration or intervention by the service providers).

As to claim 27, the rejection of claim 1 is incorporated. Warren and Livshits further teaches storing authentication information for a plurality of applications associated with a user of the browser application (see Warren; Fig. 2 and ¶ 0031; providing an integrated suite of cloud-based applications 140a-140d, hosted application(s) 150, and internal application(s) 160. The centralized portal 130 includes an authentication/single sign-on (SSO) module 210 which is coupled to an identity data store 220. The centralized portal 130 includes a provisioning module 230 which is coupled to an entitlement data store 240. Each of the authentication/SSO module 210 and the provisioning module 230 are coupled to an application integration module 250 included in the centralized portal 130).

As to claim 28, the rejection of claim 1 is incorporated. Warren and Livshits further teaches wherein the first source comprises a plurality of modules, wherein the first modified version of the first source comprises a first module of the plurality of modules (see Warren; Fig. 2 and ¶ 0031; providing an integrated suite of cloud-based applications 140a-140d, hosted application(s) 150, and internal application(s) 160. The centralized portal 130 includes an authentication/single sign-on (SSO) module 210 which is coupled to an identity data store 220. The centralized portal 130 includes a provisioning module 230 which is coupled to an entitlement data store 240. Each of the authentication/SSO module 210 and the provisioning module 230 are coupled to an application integration module 250 included in the centralized portal 130).

As to claim 30, the rejection of claim 1 is incorporated. Warren and Livshits further teaches wherein said causing, by the first server, the browser application to execute client-side code on the client computing device to execute in the browser-based application the first reconfigured view of the first web application comprises authenticating a user of the browser application to the first web application (see Warren; Fig. 2 and ¶ 0031; providing an integrated suite of cloud-based applications 140a-140d, hosted application(s) 150, and internal application(s) 160. The centralized portal 130 includes an authentication/single sign-on (SSO) module 210 which is coupled to an identity data store 220).

As to claim 31, the rejection of claim 1 is incorporated. Warren and Livshits further teaches wherein: the first source is launched in a first operating system at the first source server (see Warren; see Fig. 2 and ¶ 0027-0030; cloud-based applications 140a-140d providing different types of services which are executed in the cloud; The internal application(s) are application programs that are locally installed and executed on the server computing device 135. Instead of connecting to remote computing devices as with the cloud-based applications 140a-140d and the hosted application 150, the server computing device 135 executes the internal application 160 from local storage (e.g., a hard drive) using the server's own computing resources); 
and the second source is launched in a second operating system at the second source server, wherein the second operating system is different from the first operating system (see Warren; see Fig. 2 and ¶ 0027-0030; cloud-based applications 140a-140d providing different types of services which are executed in the cloud; The internal application(s) are application programs that are locally installed and executed on the server computing device 135. Instead of connecting to remote computing devices as with the cloud-based applications 140a-140d and the hosted application 150, the server computing device 135 executes the internal application 160 from local storage (e.g., a hard drive) using the server's own computing resources).

As to claim 34, the rejection of claim 1 is incorporated. Warren and Livshits further teaches wherein the client computing devices causes the first source to be launched at the first source server (see Warren; see Fig. 2 and ¶ 0027-0030; cloud-based applications 140a-140d providing different types of services which are executed in the cloud; The internal application(s) are application programs that are locally installed and executed on the server computing device 135. Instead of connecting to remote computing devices as with the cloud-based applications 140a-140d and the hosted application 150, the server computing device 135 executes the internal application 160 from local storage (e.g., a hard drive) using the server's own computing resources).

Claims 9-10, 21, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren and Livshits as applied to claim 1, and further in view of Rhett Alden et al. (US 2006/0288110 A1, hereinafter Alden).

As to claim 9, Warren in view of Livshits teaches the method of claim 1. They do not appear to explicitly recite: 
 in response to receiving a first user input indicating creation of a new workflow, initiating creation of a workflow icon associated with a workflow process, but the teachings of Alden can be relied upon for an explicit showing of this limitation (see Fig. 1, ¶0029, and Fig. 2, ¶0029, and ¶0032-0037, showing the mechanism whereby the workflow engine within the Information System 110 shares workflow data among portal based browser clients 118A, 118B, and 118C, and the portal can instantiate the populate user interface elements such as list boxes and icons associated with the portal).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits with the teachings of Alden to provide a mechanism to enable workflow processes among browser clients in a portal network and to instantiate user elements associated with the portal on the browser client. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Alden of providing a mechanism to provide workflow processes in a portal environment (¶0009-0012), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits with Alden would be to provide relationships among the plurality of icons identified in Warren in view of Livshits in a browser based application such that it would be easier to manage a plurality of applications in a portal based client browser.

As to claim 10, Warren in view of Livshits and Alden teaches the method of claim 9. Warren in view of Livshits and Alden, combined for at least the reasons discussed above further teaches wherein said workflow process comprises launch of a third application associated with a third application icon and a fourth application associated with a fourth application icon (see Warren; Fig. 5, above, showing the mechanism whereby a plurality of icon thumbnails representing third party vendors are displayed with embedded client-side code to execute scripts on the client device).

As to claim 21, Warren in view of Livshits and Alden teaches the method of claim 9. Warren in view of Livshits and Alden, combined for at least the reasons discussed above further teaches wherein a plurality of application icons in the browser-based application interface portal includes the first application icon, the second application icon, and the workflow icon (see Warren Fig. 5; application icons displayed in region 530, workflow icon 550).

As to claim 32, Warren in view of Livshits and Alden teaches the method of claim 1. Warren in view of Livshits and Alden do not appear to explicitly recite:
sharing, by a first user of the client computing device, a workflow process with a second user of a different client computing device, but the teachings of Alden can be relied upon for an explicit showing of this limitation (see Fig. 1, ¶0029, and Fig. 2, ¶0032-0037, showing the mechanism whereby the workflow engine within the Information System 110 shares workflow data among portal based browser clients 118A, 118B, and 118C).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits with the teachings of Alden to provide a mechanism to enable workflow processes among browser clients in a portal network. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Alden of providing a mechanism to provide workflow processes in a portal environment (¶0009-0012), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits with the teachings of Alden would be to provide relationships and sharing of data among the plurality of users identified by Warren in view of Livshits.
As to claim 33, Warren in view of Livshits and Alden teaches the method of claim 1. Warren in view of Livshits and Alden do not appear to explicitly recite: 
further comprising providing, by the browser-based application interface portal an auditing workflow, wherein the auditing workflow is configured to provide status information about an audited workflow, but the teachings of Alden can be relied upon for an explicit showing of this limitation (see Fig. 4, ¶0046-0051, showing the mechanism whereby the logging module 416 logs events that occur on the Information System 110 which include messages received from and/or sent to the clients 112 and actions performed by the workflow engine 213. The logs are used to audit the workflow among the clients).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits with the teachings of Alden to provide a mechanism to provide audit workflow processes among browser clients in a portal network through the use of logging. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Alden of providing a mechanism to provide audit workflow processes in a portal environment (¶0009-0012), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits with the teachings of Alden would be to provide auditing of workflow among users of the Warren and Livshits application.

Claims 11-16, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren in view of Livshits and Alden as applied to claim 10, above and further in view of Fatima Corona (US 2009/0113329 A1, hereinafter Corona).

As to claim 11, Warren in view of Livshits and Alden teaches the method of claim 10, they do not appear to explicitly recite: 
in response to receiving a second user input indicating that a user of the browser application has dragged the third application icon to the fourth application icon, causing the browser application to display a prompt to select creation of a folder or creation of a workflow, but the teachings of Corona can be elide upon for an explicit showing of this limitation (see Fig. 5, ¶0038, showing the mechanism of creating a shared folder source by dragging a process icon 500 to the shared workspace 20) and; 
and wherein said first user input is received in response to said prompt, but the teachings of Corona can be relied upon for an explicit showing of this limitation (see Fig. 7, ¶0040, showing the mechanism of creating a shared folder source prompting the user to rename, skip, or overwrite the document).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits and Alden with the teachings of Corona to provide a mechanism to drag and drop process icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop process icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits and Alden and Alden with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

As to claim 12, Warren in view of Livshits, Alden, and Corona teaches the method of claim 11. Warren in view of Livshits, Alden, and Corona, combined for at least the reasons discussed above further teaches transmitting to the browser application a workflow editor interface, said workflow editor interface configured to receive user inputs regarding the workflow process (see Corona; Fig.1, 102, ¶0025, showing the mechanism to open a browser and access a web service with a drag-and-drop workflow editor).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits and Alden with the teachings of Corona to provide a mechanism to drag and drop process icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop process icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits and Alden and Alden with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

As to claim 13, Warren in view of Livshits, Alden, and Corona teaches the method of claim 12. Warren in view of Livshits, Alden, and Corona, combined for at least the reasons discussed above further teaches wherein said workflow editor interface is configured to receive user inputs corresponding to identification of a plurality of software applications and selection of a sequence of launching said plurality of software applications (see Corona; Fig. 1, 102-116, ¶0025, showing the process of adding applications via a drag-and-drop mechanism to the workspace whereby the applications can subsequently be launched).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits and Alden with the teachings of Corona to provide a mechanism to drag and drop process icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop process icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits and Alden and Alden with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

As to claim 14, the rejection of claim 13 is incorporated.  Warren in view of Livshits, Alden, and Corona teaches wherein said workflow editor interface is configured to receive user inputs corresponding to identification of said plurality of software applications and web content, and receive user inputs corresponding to selection of the sequence of launching said plurality of software applications and retrieving said web content (see Corona; Figs. 10 and 11, ¶0043, showing the mechanism of executing applications in a workflow statically and dynamically).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits and Alden with the teachings of Corona to provide a mechanism to drag and drop process icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop process icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits and Alden and Alden with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

As to claim 15, the rejection of claim 13 is incorporated.  Warren in view of Livshits, Alden, and Corona teaches wherein said workflow editor interface is configured to receive user inputs corresponding to selection of application icons into a desired sequence of launching said plurality of software applications (see Corona; ¶0021, showing the mechanism whereby the order of execution can be determined by dragging the icons sequentially to the workspace).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits and Alden with the teachings of Corona to provide a mechanism to drag and drop process icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop process icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits and Alden and Alden with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

As to claim 16, the rejection of claim 15 is incorporated.  Warren in view of Livshits, Alden, and Corona teaches comprising in response to receiving a user selection of the workflow icon, initiating said workflow process, wherein said workflow process causes said plurality of software applications to be launched in the desired sequence (see Corona; Fig. 3, ¶0035, showing the mechanism, in this case of adding a fax source process by initiating the dragging the fax source icon to the workspace and initiating the applications to be launched in the desired sequence).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits and Alden with the teachings of Corona to provide a mechanism to drag and drop process icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop process icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits and Alden and Alden with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

As to claim 18, the rejection of claim 16 is incorporated.  Warren in view of Livshits, Alden, and Corona teaches causing said browser application to display user instructions as said workflow process is in progress (see Corona; ¶0021, showing the mechanism whereby the uses are allowed to specify polling intervals during the dynamic workflow process such that progress may be monitored).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits and Alden with the teachings of Corona to provide a mechanism to drag and drop process icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop process icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits and Alden and Alden with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

As to claim 19, the rejection of claim 18 is incorporated.  Warren in view of Livshits, Alden, and Corona teaches wherein said user instructions comprises text-based instructions regarding actions to be taken by the user of the browser application (see Corona; ¶0028, showing the mechanism whereby user instructions are distributed such that text based documents can be transformed using an OCR transformation process).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits and Alden with the teachings of Corona to provide a mechanism to drag and drop process icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop process icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits and Alden and Alden with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren in view of Livshits as applied to claim 25, above and further in view of Corona.

As to claim 26, the rejection of claim 25 is incorporated. Although the combination teaches browser based application management, they do not appear to explicitly recite: 
wherein said editing mode permits a user of the browser application to drag and drop said plurality of application icons within the browser-based application interface portal, but the teachings of Corona can be relied upon for an explicit showing of this limitation (see Fig. 1, ¶0025, showing the mechanism to drag-and-drop application icons on a user workspace in the workflow editor).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits with the teachings of Corona to provide a mechanism to drag and drop application icons to the workspace to create process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Corona of providing a mechanism to drag and drop application icons to create and modify workflows (see ¶0006), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits with Corona would be to provide increased user interaction with components on the user interface provided by Warren in view of Livshits.

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren in view of Livshits, Alden, and Corona as applied to claim 18, above and further in view of Benjamin Chan et al. (US 2007/0245300 A1, hereinafter Chan).

As to claim 22, the rejection of claim 9 is incorporated.  Warren in view of Livshits, Alden, and Corona do not appear to teach:
selecting a color of the workflow icon based on a status of the workflow process, but the teachings of Chan can be relied upon for an explicit showing of this limitation (see Fig. 2A, ¶0066, showing that the icons are colored according to the attributes of the associated task. If a task is not assigned it is one color and another color if it behind schedule.)
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits, Alden, and Corona with the teachings of Chan to provide a mechanism to drag and create process workflows and target the icons with a coloring scheme that differentiates the icons. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chan of providing a mechanism to drag and drop process icons to create and modify workflows based on color schemes (see ¶0027), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits, Alden, and Corona with the teachings of Chan would be to clearly identify relevant status information on the user interface provided by Warren in view of Livshits, Alden, and Corona.

As to claim 23, the rejection of claim 22 is incorporated.  Warren in view of Livshits, Alden, and Corona further teach wherein said selecting the color for the workflow icon based on the status of the workflow process comprises selecting a first color for the workflow icon if the workflow process is due and selecting a second color for the workflow icon if the workflow process is not due (see Chan; Fig 2A, ¶0077, showing the mechanism whereby the icons are colored based on time requirements).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits, Alden, and Corona with the teachings of Chan to provide a mechanism to drag and create process workflows and target the icons with a coloring scheme that differentiates the icons. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Chan of providing a mechanism to drag and drop process icons to create and modify workflows based on color schemes (see ¶0027), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits, Alden, and Corona with the teachings of Chan would be to clearly identify relevant status information on the user interface provided by Warren in view of Livshits, Alden, and Corona.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren in view of Livshits, Alden, and Corona as applied to claim 18, above and further in view of Stefan Lehmann et al. (US 2006/0059423 A1, hereinafter Lehmann).

As to claim 20, the rejection of claim 18 is incorporated. Warren in view of Livshits, Alden, and Corona do not appear to explicitly recite: 
wherein said user instructions comprises video instructions regarding actions to be taken by the user of the browser application, but the teachings of Lehmann can be relied upon for an explicit showing of this limitation (see Fig. 2, ¶0068, showing the mechanism of providing video for pre-defined content sections of workflow operations).
One of ordinary skill in the art would have found it obvious to combine the teachings of Warren in view of Livshits, Alden, and Corona with the teachings of Lehmann to provide a mechanism for introducing video content for process workflows. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lehmann of providing customized workflows for content in various formats such as text, audio and/or video (see ¶0025-0032), with a reasonable expectation of success. The motivation to combine Warren in view of Livshits, Alden, and Corona with the teachings of Lehmann would be to enhance the user interface provided by Warren in view of Livshits, Alden, and Corona with Lehmann by providing video capabilities.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Lindeman et al. (US 8731529 B2) –a method includes Particular embodiments of the present disclosure provide methods, apparatuses and systems directed to managing and controlling the deployment of applications hosted on mobile devices in an enterprise environment. In particular embodiments, a mobile device management system allows network administrators to control the distribution and publication of applications to mobile device users in an enterprise network. In some implementations, the device management system allows network administrators to configure lists or catalogs of authorized and recommended applications regardless of what system (internal/external) hosts access to the executable for download. The mobile device management system may also monitor the installation of applications on mobile devices and take policy actions based on the detected installs. In some particular embodiments, a mobile device management system is operative to monitor the security state of one or more mobile devices and set indicators related to such security state. Enterprise network applications, such as an email application, can access the security state information when making access control decisions with respect to a given mobile device.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179